EXHIBIT 10.4

AMENDMENT NO. 1 TO

CAPITAL SUPPORT AGREEMENT

This Amendment No. 1 (the “Amendment”) to the Capital Support Agreement, is made
as of the 15th day of July 2008, by and between NORTHERN TRUST CORPORATION (the
“Support Provider”) and NORTHERN FUNDS (the “Trust”), on behalf of its series
the Money Market Fund (the “Fund”).

WHEREAS, the parties have entered into a Capital Support Agreement (the
“Agreement”), dated as of February 21, 2008; and

WHEREAS, the parties desire to amend the Agreement on the terms and subject to
the conditions provided herein.

NOW THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

1. Unless otherwise expressly provided herein, capitalized terms shall have the
meanings assigned to them in the Agreement.

2. Section 3(c)(iii) of the Agreement is hereby deleted in its entirety and
replaced as set forth below:

(iii) 5:00 p.m. Eastern Time on February 28, 2009.

3. If the Board of Trustees of the Trust (the “Board”) determines that the
Maximum Contribution Amount, reduced by the amount of any Capital Contribution
previously made by the Support Provider to the Fund, will not be sufficient to
maintain the Fund’s net asset value per share at no less than the Minimum
Permissible NAV, the Board, at its option, may cause the Fund to sell the
Eligible Notes. Such sale is a “sale” for purposes of Section 1 (c) of the
Agreement, which defines a “Contribution Event.”

IN WITNESS WHEREOF, the parties caused this Amendment No. 1 to the Capital
Support Agreement to be executed this 15th day of July 2008.



--------------------------------------------------------------------------------

NORTHERN TRUST CORPORATION By:  

/s/ William R. Dodds, Jr.

Name:   William R. Dodds, Jr. Title:   Treasurer ADDRESS FOR NOTICES: 50 S.
LaSalle St. Chicago, IL 60603 Attn: William R. Dodds, Jr. NORTHERN FUNDS FOR AND
ON
BEHALF OF ITS MONEY MARKET FUND By:  

/s/ Lloyd A. Wennlund

Name:   Lloyd A. Wennlund Title:   President ADDRESS FOR NOTICES: 50 S. LaSalle
St. Chicago, IL 60603 Attn: Lloyd A. Wennlund